ZEHMER, Judge.
Billy Wayne Taylor appeals a departure sentence imposed for armed robbery and three counts of aggravated assault committed during 1988. Under section 921.001(5), Florida Statutes (1987), we must uphold the trial court’s departure from the sentencing guidelines if one “circumstance or factor” justifies the departure regardless of the presence of other circumstances or factors that do not justify the departure. The trial court’s stated reasons for departure included Taylor’s “long criminal record which began at age 15” with a conviction for second-degree murder and included a subsequent conviction for attempted escape, and Taylor’s escape from prison two days before he committed the crimes for which he was sentenced in this case. Taylor had not been convicted of this latter escape at the time of sentencing. It is apparent, however, that appellant has a continuing and persistent history of criminal conduct and, whether appellant left prison by escape or was legally released, he committed the violent offenses in this case within two *953days after he left prison. We hold this “factor or circumstance” to be sufficient to justify the departure in this case. See State v. Simpson, 554 So.2d 506 (Fla.1989); Jones v. State, 558 So.2d 702 (Fla.1989); Frederick v. State, 556 So.2d 471 (Fla. 1st DCA 1990).
AFFIRMED.
SHIVERS, C.J., and JOANOS, J., concur.